This opinion is subject to administrative correction before final disposition.




                               Before
                HOLIFIELD, ATTANASIO, and HACKEL
                      Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                           Joel ORTIZ
                    Seaman Recruit (E-1), U.S. Navy
                             Appellant

                             No. 202200108

                        _________________________

                         Decided: 19 August 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                              Matthew C. Cox

 Sentence adjudged 17 March 2022 by a special court-martial convened
 at Naval Station Norfolk, Virginia, consisting of a military judge sitting
 alone. Sentence in the Entry of Judgment: a bad-conduct discharge.

                             For Appellant:
                Lieutenant Daniel E. Grunert, JAGC, USN

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).

                        _________________________
                  United States v. Ortiz, NMCCA No. 202200108
                              Opinion of the Court

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     S. TAYLOR JOHNSTON
                                     Interim Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2